I N THE COURT OF APPEALS

                                                                       FILED
                                                                       December 6, 1995

                                                                      Cecil Crowson, Jr.
                                                                       Appellate C ourt Clerk
FRANCES GREGG BRI CKELL a nd                )       BLOUNT CI RCUI T
EDW NA ELLI S COFFEY,
   I                                        )                  1
                                                    C. A. NO. 03A01- 9505- CV- 00115 9
                                            )
           Pl a i nt i f f - Appe l l e e s )
                                            )
                                            )
                                            )
                                            )
                                            )
vs .                                        )       HON. W DALE YOUNG
                                                           .
                                            )       J UDGE
                                            )
                                            )
                                            )
                                            )
                                            )
CI TY OF FRI ENDSVI LLE,                    )       AFFI RMED AND REMANDED
                                            )
           De f e nda nt - Appe l l a nt )




M CHAEL H. M
 I          EARES, M r yvi l l e , f or a ppe l l a nt .
                    a


DAVI D T. BLACK, M r yvi l l e , f or a ppe l l e e .
                  a




                                      O P I N I O N



                                                                              M M r a y, J .
                                                                               c ur



       Th i s i s a n e xt r a or di na r y a ppe a l i n t he mos t l i t e r a l s e ns e o f

t he wo r d. The a ppe l l a nt pr e va i l e d i n t he t r i a l c our t , but ne ve r t h e -
l e s s , h a s a ppe a l e d c l a i mi n g t ha t t he t r i a l c our t e r r e d i n r e f us i n g

t o c o n s o l i da t e t hi s a c t i on wi t h a not he r a c t i on r e l a t i ng t o t he s a me

s u b j e c t ma t t e r pe ndi ng i n t he s a me c our t .



         The pl a i nt i f f s f i l e d t he i r                   c ompl a i nt     s e e ki ng a de c l a r a t o r y

j u d g me n t a s t o t he owne r s hi p of a n a ba ndone d r a i l r oa d r i ght - of - wa y .

Th e    r a i l r oa d        r i ght - of - wa y        ha s    be e n     f or ma l l y     a ba ndone d          by   CSX

Tr a n s p o r t a t i on, I nc . , or i t s pr e de c e s s or i n t i t l e a nd no i s s ue i s

ma d e r e g a r di ng t he a ba ndonme nt .                     The pl a i nt i f f s s ought t he c our t ’ s

j u d g me n t t ha t t he Ci t y of Fr i e nds vi l l e ha d no owne r s hi p r i ght t o

t he    a b a ndone d          r i ght - of - wa y.             The      p l a i nt i f f s   f ur t he r     s ough t       a

d e t e r mi na t i on a s t o whe t h e r t he a c t i vi t i e s of t he Ci t y upon t h e

pr ope r t y         c ons t i t ut e d       a    t a ki ng        by    i nve r s e     c onde mna t i on.             Th e

p l a i nt i f f s f i l e d a mot i on f or pa r t i a l s umma r y j udgme nt on t he i s s u e

o f o wn e r s hi p of t he a ba ndone d r i ght - of - wa y.                           The Ci t y r e s ponde d t o

t he mo t i on f or s umma r y j udgme nt                           a nd i n i t s r e s pons e a gr e e d t h a t

t he r e wa s no i s s ue of ma t e r i a l f a c t r e l a t i ng t o o wn e r s hi p of t h e

p r o p e r t y a nd a gr e e d t ha t                 t he pr ope r t y r e ve r t e d t o t he a dj oi n i n g

l a n d o wn e r s      as     a l l e ge d       in     t he   c ompl a i nt .           The     Ci t y      a s s e r t e d,

h o we v e r ,   t ha t       t he r e wa s a ge nui ne i s s ue of                      ma t e r i a l     f act    as t o

wh e t h e r t he Ci t y ha d i nv e r s e l y c onde mne d pl a i nt i f f s ’ pr ope r t y b y

i t s a c t i on a s a l l e ge d i n t he c ompl a i nt .                      The Ci t y f ur t he r a s s e r t e d

t ha t i f t he r e ha d be e n a t a ki ng by i nve r s e c onde mna t i on, t he Ci t y ’ s

a c t i o n wa s b a r r e d b y t he s t a t ut e of l i mi t a t i ons c ont a i ne d i n T. C. A.

§ 2 9 - 1 6 - 124.           Al t e r na t i ve l y, t h e Ci t y i ns i s t e d t ha t i f t he r e wa s n o



                                                                2
i n v e r s e c onde mna t i on, t he n t he i s s ue s we r e l i mi t e d t o a n a c t i on f o r

t r e s pa s s .     Fur t he r , t h e Ci t y i ns i s t e d i n i t s r e s pons e t o t he mot i o n

f or    s u mma r y j udgme nt               t ha t    t he c a s e s houl d be c ons ol i da t e d wi t h

M Co l l um,
 c                   et      al     v.   Ci t y of           Fr i e nds vi l l e ,         a    s i mi l a r    case     t he n

p e n d i n g i n t he s a me c our t , f or f e a r t ha t a “ f a i l ur e t o c ons ol i da t e

t he s e a c t i ons s ubj e c t s t he de f e nda n t                     t o t he r i s k of i nc ons i s t e n t

d e t e r mi na t i on o n t he i s s ue of i nve r s e c onde mna t i on a nd woul d r u n

c o n t r a r y t o j udi c i a l e c onomy. ”



         Su bs e que nt t o t he r e s pons e t o t he mot i on f or s umma r y j udgme n t ,

t he Ci t y f i l e d i t s a ns we r .                 I n t he a ns we r , t h e Ci t y a dmi t t e d t ha t

i t h a d “ gr a de d, l a nds c a pe d a nd s owe d” t he f or me r r a i l r oa d r i ght - o f -

wa y a n d a ve r r e d t ha t               it   h a d done s o s i nc e 1988.                         The Ci t y a ga i n

a s s e r t e d t he s t a t ut e o f l i mi t a t i ons .



         A h e a r i ng wa s he l d on t he mot i on f or s umma r y j udgme nt a nd u p o n

t he i s s u e of c ons ol i da t i on.                      The c our t s us t a i ne d t h e p l a i nt i f f s ’

mo t i on     f or        pa r t i a l   s umma r y      j udgme nt            r ul i ng       t ha t    t he    a ba ndo n e d

r i g h t - of - wa y       r e ve r t e d    to      t he     a dj oi ni ng        l a ndowne r s .             The   c our t

d e n i e d t he mot i on t o c ons o l i da t e .



         Su bs e que nt           t o t he s us t a i ni ng of                 t he pl a i nt i f f s ’         mot i on f o r

p a r t i a l s umma r y j udgme nt , t he de f e nda nt f i l e d a mot i on f or pa r t i a l

s u mma r y        j udgme n t       a ve r r i ng     t ha t       t he r e     wa s      no     ge nui ne       i s s ue    of

ma t e r i a l     f act      on t he i s s ue of i nve r s e c onde mna t i on a nd t ha t                                  t he



                                                                3
Ci t y wa s          e nt i t l e d   t o j udgme nt          as    a     ma t t e r    of     l a w.          The       Ci t y

a s s e r t e d i n i t s mot i on t ha t “ t he de f e nda nt [ Ci t y] i s e nt i t l e d t o

p a r t i a l s umma r y j udgme nt a s a ma t t e r of l a w hol di ng t ha t t he Ci t y

o f Fr i e n ds vi l l e ha d not i nve r s e l y c onde mne d t he pr ope r t y a t i s s ue . ”



         Af t e r a he a r i ng on J a nua r y 31,                       1995,       t he c our t         e nt e r e d i t s

j u d g me n t .       I n t he j udgme nt t he c our t r e c i t e d t ha t t he pl a i nt i f f s

t h r o u g h c ouns e l         a dvi s e d t he c our t          t ha t     t he y di d not               r es i s t    t he

Ci t y’ s      mot i on f or          pa r t i a l     s umma r y j udgme nt           a nd t ha t          t he y wo u l d

a gr e e t o t he gr a nt i ng of pa r t i a l s umma r y j udgme nt i n or de r t o h a v e

t he ma t t e r f i na l l y r e s ol ve d.                The pl a i nt i f f s a l s o a nn o u n c e d t h a t

t he y wo u l d vol unt a r i l y di s mi s s t he i r c l a i m f or da ma ge s f or t r e s p a s s

s o t h a t a f i na l or de r c oul d be e nt e r e d.                     The a ppe l l a nt pr e va i l e d o n

al l   i s s u e s r e l a t i ng t o t he me r i t s of t he c a s e .                          It     i s f r om t hi s

j u d g me n t t ha t t he Ci t y a ppe a l s .



         Fi r s t l y t he r e           is     no    r e qui r e me nt     t ha t     s e pa r a t e      cases         h a ve

c o n s i s t e nt     j udgme nt s .            Ea c h c a s e mu s t      s t a nd or       f al l       on i t s o wn

me r i t s .       The Ci t y a s s ume s t he pos i t i on t ha t t hi s c a s e wa s de c i de d

o n t he s a me f a c t s a s M Col l um
                               c        ,                    s upr a .      Suc h,      howe ve r ,         i s not t h e

case.           In      t hi s    cas e,         as    oppos e d    to      M Col l um,
                                                                             c                     t he     p l a i nt i f f s

c on c e de d        t ha t   t he r e        wa s    no   ge nui ne      i s s ue     of    a        ma t e r i a l     f act

r e l a t i ng t o i nve r s e c ond e mn a t i on,                a nd,      t h e r e f or e ,       t h e Ci t y wa s

e n t i t l e d t o a j udgme nt a s a ma t t e r of l a w t ha t t he r e ha d be e n n o

t a k i ng . Fur t he r , t h e y wi t hdr e w t he i r c l a i ms f or t r e s pa s s t o t he i r



                                                              4
p r o p e r t y.    The Ci t y c onc e de d t ha t i t ha d no owne r s hi p i nt e r e s t i n

t he p r o p e r t y i n que s t i on.                  I n t hi s c a s e t he r e wa s no j us t i c i a b l e

i s s ue l e f t f or t he c our t t o de c i de e xc e pt t he a s s e s s me nt of c os t s .

No i s s u e i s ma de r e ga r di ng t he a s s e s s me nt of c os t s .



           Fo r a c ont r ove r s y t o be r e ga r de d a s " j us t i c i a bl e " t he r e mu s t

e xi s t     a     r eal   i s s ue    or       que s t i on        r a t he r    t ha n   a   t he or e t i c a l    or

s p e c u l a t i ve   one .          In     a ddi t i on,         t he   f act s     mus t    be    r i pe    f or    a

j ud i c i a l     a dj us t m nt .
                              e            He s t e r     v.   M i c Vi l l a ge U. S. A. ,
                                                                us                                      I nc . ,     692

S. W 2 d 4 26 ( Te nn. App. 1985) , c i t i ng Pa r ks v. Al e xa nde r , 608 S. W 2 d
    .                                                                             .

8 8 1 ( Te n n. App. 1980) .                 Obv i ous l y t hi s c a s e doe s not me e t t he t e s t .



           On t he ot he r ha nd, i n M Col l um, t h e pl a i nt i f f s s t i l l s ough t a
                                       c

d e t e r mi na t i on t ha t t he r e ha d be e n a n i nve r s e t a ki ng a nd t ha t t h e

p l a i n t i f f s we r e e nt i t l e d t o a t t or ne y’ s f e e s , not onl y f or i nve r s e

c o n d e mn a t i on but       a l s o f or            a ba ndonme nt       of     a c onde mna t i on a c t i o n

pur s ua nt        t o T. C. A.       § 29- 1 7- 812.               Obvi ous l y a j us t i c i a bl e i s s u e
                                       1
r e ma i n e d i n M Col l um.
                    c



           Fi na l l y, t h e ma t t e r of c ons ol i da t i on a ddr e s s e s i t s e l f t o t he

s o u n d d i s c r e t i on of t he t r i a l c our t . Rul e 42. 01, Te nne s s e e Rul e s o f

Ci v i l Pr oc e dur e         pr ovi de s a s f ol l ows :




      1
        McCollum was also appealed to this court. The transcript of the proceedings
filed in McCollum and in this case are identical.

                                                               5
                  42. 01 Cons ol i dat i on. — W n a c t i ons i nvol vi ng a
                                                       he
        c o mmon q u e s t i o n of l a w or f a c t a r e pe ndi ng be f or e a
        c o ur t , t he c our t ma y or de r a l l t he a c t i ons c ons ol i da t e d
        o r he a r d j oi nt l y, a nd ma y ma ke s uc h or de r s c onc e r ni ng
        p r o c e e di ngs t he r e i n a s ma y t e nd t o a voi d unne c e s s a r y
        c o s t s or de l a y. W n t he a c t i ons a r e t o be t r i e d be f or e
                                   he
        a j ur y, t h e j oi nt he a r i ng or t r i a l s ha l l be on a l l of t he
        ma t t e r s i n i s s ue i n t he a c t i ons , e xc e pt a s t o i s s ue s on
        whi c h j ur y t r i a l ha s be e n wa i ve d by a l l pa r t i e s . W n t he
                                                                                he
        a c t i ons a r e not t o be t r i e d be f or e a j ur y, t he j oi nt
        h e a r i ng or t r i a l ma y be on a l l or a ny of t he ma t t e r s i n
        i s s ue i n t he a c t i ons .



        I n Va n Za ndt v. Da nc e , 827 S. W 2d 785 ( Te nn. App. 1991) , t h e
                                             .

c o u r t s pe a ki ng of Rul e 42. 01 s t a t e d:



                The us e of t he t e r m " ma y" i n t he i ni t i a l por t i on of
        t hi s Rul e c l e a r l y gi ve s t he t r i a l c our t di s c r e t i on a s t o
        wh e t he r t he f a c t s o f a pa r t i c ul a r c a s e me r i t c ons ol i da -
        t i o n of c a s e s of t ha t t ype . 1 Am. J ur . 2d, Ac t i ons i n
        c ha pt e r VI I I e nt i t l e d " Cons ol i da t i on of Ac t i ons " ha s t hi s
        t o s a y:

        § 157. Cons ol i da t i on a s ma t t e r of r i ght or di s c r e t i on.

                  I n t he a bs e nc e o f s t a t ut e , t he c ons ol i da t i on of
        a c t i ons i s not a ma t t e r of r i ght , b ut r e s t s i n t he s ound
        d i s c r e t i on of t he c our t , a nd i t s di s c r e t i on i n or de r i ng
        o r r e f us i ng c ons ol i da t i on wi l l not be i nt e r f e r e d wi t h
        u n l e s s a bus e d.


Va n Za n dt , a t pa ge 787.




        W a gr e e wi t h our c o l l e a gue s t ha t
         e                                                   t he que s t i on i s a ma t t e r

whi c h a ddr e s s e s i t s e l f t o t he di s c r e t i on of t he t r i a l c our t a nd t he

c our t ’ s   j u d gme nt   t he r e on wi l l   not   be   di s t ur be d a bs e nt   a     cl ear

s h o wi n g of a bus e of di s c r e t i on.

                                                  6
         W f i nd no a bus e of di s c r e t i on on t he pa r t of t he t r i a l c ou r t .
          e

Fu r t h e r , we f i nd no me r i t i n t he i s s ue pr e s e nt e d f or r e vi e w by t h e

a pp e l l a nt .      We   a f f i r m t he   j udgme nt   of   t he   t r i al   c our t   i n al l

r e s pe c t s .    Cos t s of t hi s a ppe a l a r e t a xe d t o t he a ppe l l a nt a nd t h i s

c a s e i s r e ma nde d t o t he t r i a l c our t f or t he c ol l e c t i on t he r e of .




                                                  ________________________________ _ _
                                                  Don T. M M r a y, J .
                                                          c ur


CONCUR:

_ _ _ _ _ _ _ ____________________________
He r s c he l P. Fr a nks , J .


_ _ _ _ _ _ _ ____________________________
Ch a r l e s D. Sus a no, J r . , J .




                                                   7
                                 I N THE COURT OF APPEALS




FRANCES GREGG BRI CKELL a nd                )        BLOUNT CI RCUI T
EDW NA ELLI S COFFEY,
   I                                        )        C. A. NO. 03A01- 9505- CV- 00115 9
                                            )
           Pl a i nt i f f - Appe l l e e s )
                                            )
                                            )
                                            )
                                            )
                                            )
vs .                                        )        HON. W DALE YOUNG
                                                            .
                                            )        J UDGE
                                            )
                                            )
                                            )
                                            )
                                            )
CI TY OF FRI ENDSVI LLE,                    )        AFFI RMED AND REMANDED
                                            )
           De f e nda nt - Appe l l a nt )



                                             ORDER


         Thi s   a ppe a l   c a me on t o be he a r d upon t he r e c or d f r om t h e

Ci r c u i t   Cour t   of Bl ount   Count y,     br i e f s a nd a r gume nt    o f c ouns e l .

Up o n c o n s i de r a t i on t he r e of , t hi s Cour t i s of t he opi ni on t ha t t he r e

wa s n o r e ve r s i bl e e r r or i n t he t r i a l c our t .

         W a f f i r m t he j udgme nt
          e                                of t he t r i a l    c our t   i n al l    r e s pe c t s .

Cos t s o f t hi s a ppe a l a r e t a xe d t o t he a ppe l l a nt a nd t hi s c a s e i s

r e ma n d e d t o t he t r i a l c our t f or t he c ol l e c t i on t he r e of .



                                                  PER CURI AM